                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,

           v.                                     NO. 3:17-CR-00015

DAHVEED DEAN,                                     (JUDGE CAPUTO)
     Defendant.

                                      ORDER
    NOW, this 12th day of June, 2019, IT IS HEREBY ORDERED that:
    (1)   Defendant Dahveed Dean’s Motion for Disclosure Pursuant to Federal Rule
          of Evidence 807 (Doc. 64), Motion for Disclosure Pursuant to Rules 404(b)
          and 609 (Doc. 66), Motion for Disclosure of Statements Pursuant to the
          Jencks Act (Doc. 70), Motion to Produce Memorializing of Government
          Interviews (Doc. 73), Motion for Disclosure Pursuant to Rule 16(a)(1)(G) (Doc.
          76), Motion for Disclosure of Evidentiary Information (Doc. 78), and Motion for
          Pretrial Inspection, Measurement and Photographic Imaging (Doc. 82) are
          DENIED without prejudice.
    (2)   Dean’s Motion in Limine to Preclude Use at Trial of BOP Restraints Check
          Forms (Doc. 80), and his Motion in Limine to Preclude Use at Trial of
          Discipline Hearing Officer Report and Possession of Controlled Substance
          (Doc. 84), are DEFERRED to the time of trial.


                                                /s/ A. Richard Caputo
                                                A. Richard Caputo
                                                United States District Judge
